            Case 3:19-cv-06025-BJR Document 102 Filed 03/29/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9
                               UNITED STATES DISTRICT COURT
10                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
11
     WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
12   behalf of all others similarly situated,
13                                              DECLARATION OF LAUREN STIROH

14               Plaintiff,

15         v.

16   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
17
                 Defendant.
18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF LAUREN STIROH                    BETTS, PATTERSON & MINES, P.S.
     No. 3:19-cv-06025-BJR               1              One Convention Place, Suite 1400
                                                                 701 Pike Street
                                                            Seattle, WA 98101-3927
              Case 3:19-cv-06025-BJR Document 102 Filed 03/29/21 Page 2 of 2




 1   I, Lauren Stiroh, have personal knowledge of the information below and declare as follows:

 2          1.      I am over the age of 18. I am competent to testify. I make this Declaration based

 3   upon personal knowledge.

 4          2.      I am an economist and Managing Director of NERA Economic Consulting. NERA

 5   provides research and analysis in the field of applied microeconomics, including the economics of

 6   competition, healthcare, pharmaceuticals, regulation, and finance. A substantial portion of my

 7   work, as well as NERA’s consulting work, includes class certification and the determination of

 8   economic damages.

 9          3.      Attached as Exhibit A is a true and correct copy of the March 29, 2021 report and

10   attachments that I prepared for the purposes of offering opinions in this matter. My report and its

11   attachments contain the bases for my opinions as well as my qualifications. The statements in the

12   report are true and correct to the best of my knowledge.

13          I declare under the penalty of perjury under the laws of the United States of America that

14   the foregoing is true and correct.

15          Executed this 29th of March, 2021 in Scarsdale, NY.

16

17

18

19                                                       Lauren Stiroh

20

21

22

23

24

25

26

27

28    DECLARATION OF LAUREN STIROH                                BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                      2                   One Convention Place, Suite 1400
                                                                              701 Pike Street
                                                                         Seattle, WA 98101-3927
